Title: From Thomas Jefferson to Tench Coxe, [ca. 28 February 1791]
From: Jefferson, Thomas
To: Coxe, Tench



Monday morn. [ca. 28 Feb. 1791]

Th: Jefferson presents his compliments to Mr. Cox and is much obliged to him for the inclosed pamphlet. He had received a copy the last year soon after it’s publication. It was the first acknowlegement publicly made that England was an importing country as to bread. The report was written by Ld. Hawkesbury. The same thing had been satisfactorily proved before by a private hand in 1784. Can Mr. Coxe judge what the privilege of storage will be worth to the British bottom on each bushel of wheat?
